Citation Nr: 0908745	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  01-02 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a right ankle sprain, prior to February 27, 
2004.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right ankle sprain, from February 
27, 2004.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to 
September 1980, and had periods of active and inactive duty 
training from January 1992 to July 2002.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal, in part, from an August 2003 
decision by the RO which granted service connection for a 
right ankle disability and assigned a noncompensable 
evaluation; effective from May 9, 2003, the date of receipt 
of claim.  38 C.F.R. § 3.400(b)(2).  By rating action in 
March 2004, the RO assigned an increased disability rating to 
10 percent; effective from February 27, 2004, the date of a 
VA examination report.  38 C.F.R. § 3.400(o)(2).  A hearing 
before the undersigned acting member of the Board was held in 
Washington, D.C. in March 2007.  The Board remanded the 
appeal for additional development in January 2008.  

In a letter received in November 2008, the Veteran raised 
additional issues of service connection for groin pain and 
erectile dysfunction.  These issues are not in appellate 
status or inextricably intertwined with the issues currently 
on appeal and are referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  From May 9, 2003 to February 27, 2004, the Veteran's 
right ankle disability was manifested by complaints of pain 
and mild swelling, without arthritis or moderate limitation 
of motion, and no demonstrable evidence of additional 
functional loss of use due to pain or during flare-ups.  

3.  From February 27, 2004, the Veteran's right ankle 
disability was manifested by complaints of pain, no more than 
moderate limitation of motion, no subluxation or instability, 
and no additional functional loss of use due to pain or 
during flare-ups has been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
residuals of a right ankle sprain prior to February 27, 2004, 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Part 4, Diagnostic Code 5271 (2008).  

3.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a right ankle sprain from February 
27, 2004, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5271 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to initial adjudication of the claim, a letter dated in 
May 2003, fully satisfied the duty to notify provisions of 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Veteran was notified of the evidence that was needed to 
substantiate his claim; what information and evidence that VA 
will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini II, supra.  

In addition, a March 2008 letter advised the Veteran as to 
the disability rating and effective date elements of his 
claim, and the claim was subsequently readjudicated following 
issuance of that notice.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The claims were readjudicated, and 
a supplemental statement of the case (SSOC) was promulgated 
in October 2008.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that a 
statement of the case or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

Finally, as for VA's duty to notify, the Veteran's claim 
herein arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As for VA's duty to assist, the Veteran's service treatment 
records and all VA and service department medical records 
have been obtained and associated with the claims file.  The 
Veteran was examined by VA several times during the pendency 
of this appeal and testified at a personal hearing before the 
undersigned acting member of the Board in March 2007.  Based 
on a review of the claims file, the Board finds that there is 
no indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

The Board has reviewed all the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the Veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the issues addressed herein.  

Increased Rating

The issue of a higher evaluation for the Veteran's right 
ankle disability arises from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, (1993), where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999), which held that 
at the time of an initial rating, separate [staged] ratings 
may be assigned for separate periods of time based on the 
facts found.  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007) (finding staged ratings appropriate also in cases 
where the appeal was not as to the initial rating assigned 
after service connection is established).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2008).  

The Veteran's right ankle disability is currently rated under 
Diagnostic Code (DC) 5271, which provides for a 10 percent 
evaluation with moderate limitation of motion, and a 20 
percent evaluation for marked limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2008).  

Normal range of ankle dorsiflexion, for VA rating purposes, 
is considered to be from 0 to 20 degrees, and for plantar 
flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2008).  

Limitation of motion of the affected joint is also the 
appropriate basis for rating arthritis due to trauma under 38 
C.F.R. § 4.71a, DC 5010-5003 (2008).  However, in this case, 
x-ray studies of the right ankle during the pendency of this 
appeal did not show any evidence of a fracture or other 
significant bone, joint, or soft tissue abnormalities.  In 
short, there was no x-ray evidence of arthritis.  

Another possible applicable code which would provide for a 
higher rating under which the right ankle disability may be 
rated is DC 5270; however, this requires ankylosis of the 
ankle, which is not present in this case.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  

Factual Background

In this case, the Veteran's claim of service connection for a 
right ankle disability was received on May 9, 2003.  His 
service treatment records showed that he sustained a right 
ankle sprain while on active duty training in July 2002.  The 
Veteran also reported that he had been treated by VA since 
February 2003, and all VA outpatient records were 
subsequently obtained and associated with the claims file.  

When examined by VA in June 2003, the Veteran complained of 
pain in the lateral malleolus area, and said that he was not 
able to run, but that he could walk an unlimited distance.  
The Veteran reported that he drove a tractor trailer for a 
living and had no difficulty because of his ankle.  On 
examination, the Veteran had full range of motion in the 
ankle, and no instability.  He could squat and stand, and 
walk on his toes and heels without difficulty.  X-ray studies 
were normal.  The diagnosis was remote right ankle injury.  

By rating action in August 2003, the RO granted service 
connection for residuals of a right ankle sprain and assigned 
a noncompensable evaluation, effective from May 9, 2003, the 
date of receipt of his original claim for service connection.  
The Veteran disagreed with the rating assigned, giving rise 
to the current appeal.  

When examined by VA on February 27, 2004, there was no 
significant change in the Veteran's symptoms or 
manifestations except for some mild to moderate limitation of 
motion in the right ankle.  The Veteran reported that his 
ankle swelled a couple of times a week when he played 
basketball or engaged in more physical activities, and that 
he took Motrin with good relief.  He said that his ankle did 
not limit his activities at all and that he could walk a mile 
before the onset of aching pain.  He denied any weakness or 
flare-ups, and said that his symptoms increased only with 
strenuous activities.  He denied any falling, give way, or 
locking in the right ankle, and said that he had not lost 
anytime at work because of his ankle disability.  On 
examination, there was slight tenderness over the posterior 
inferolateral aspect of the lateral malleolus, but no redness 
or swelling.  Dorsiflexion was to 10 degrees, bilaterally, 
and plantar flexion was to 30 degrees on the right.  
Inversion and eversion were described as unremarkable.  There 
was no crepitus or any change in the range of motion with 
repetitive standing on his toes and flexing.  X-ray studies 
of the ankle showed no evidence of any abnormality.  The 
assessment was ligamentous strain of the right ankle with 
residuals.  

In June 2004, the RO assigned an increased rating to 10 
percent; effective from February 27, 2004 (date of VA 
examination report), the date that it was factually 
ascertainable that an increase in disability had occurred, 
manifested by limitation of motion in the right ankle.  

The clinical findings on VA examination in December 2005 were 
essentially the same with a slight decrease in plantar 
flexion from 30 to 20 degrees.  There was pain on motion at 
the end points, but no subluxation or lateral instability, 
and no inflammatory arthritis.  There was no edema, effusion, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding, and weight bearing was fair.  The examiner 
indicated that there was no functional loss of use due to 
fatigue, weakness, or lack of endurance, and that repetitive 
motion did not cause any change in the range of motion of the 
right ankle.  The examiner commented that he could not 
estimate whether there was any additional functional loss of 
use during flare-ups without resorting to speculation.  

When examined by VA in August 2008, the Veteran reported a 
sensation of instability in the ankle and said that he 
inverted the ankle three to four times a year.  He reported 
pain in the ankle, but denied any stiffness, weakness, 
locking, give-way, or flare-ups.  On examination, 
dorsiflexion was to 15 degrees and plantar flexion was to 45 
degrees, both without pain.  The examiner indicated that 
there was no abnormal motion or additional limitations on 
repetitive movement and no instability or tendon abnormality.  
The examiner opined that the right ankle disability did not 
have any affect on the Veteran's daily activities or 
employment.  



Analysis

As indicated above, the issue pertaining to the right ankle 
disability arises from an original claim for service 
connection.  The Veteran has been assigned separate ratings 
and effective dates for the residuals of his right ankle 
disability, and has expressed dissatisfaction with these 
determinations.  Therefore, the Board must consider whether 
he is entitled to a compensable evaluation from the initial 
grant of service connection in May 2003 to February 27, 2004, 
and to an evaluation in excess of 10 percent from February 
27, 2004.  

Prior to February 27, 2004, the clinical findings on VA 
examination and outpatient notes showed no limitation of 
motion or other symptomatology which would warrant a 
compensable evaluation for the right ankle disability under 
DC 5271.  There was no limitation of motion or other 
significant findings other than some mild tenderness.  In 
short, the clinical findings were consistent with no more 
than mild impairment.  

A schedular compensable rating is not warranted under any of 
the other provisions of the rating codes discussed above.  
There was no x-ray evidence of arthritis, the ankle was not 
ankylosed, nor was there any evidence of nonunion or malunion 
of the ankle joint with impairment in the knee or ankle.  
Thus, a compensable evaluation under DC's 5010-5003-5270, or 
5262, prior to February 2004, are not for application.  

From February 27, 2004, the evidence does not demonstrate 
more than moderate limitation of motion.  The clinical 
findings on the February 2004, and two subsequent VA 
examinations discussed above did not show a limitation of 
motion or other symptomatology which would warrant an 
evaluation in excess of 10 percent under DC 5271.  

Furthermore, an evaluation in excess of 10 percent is not 
warranted under any of the other provisions of the rating 
code discussed above.  The ankle is not ankylosed nor is 
there any evidence of nonunion or malunion of the ankle joint 
with impairment in the knee or ankle.  Thus, an evaluation in 
excess of 10 percent under DC's 5010-5003, 5270, or 5262 are 
not for application.  

Functional Loss of Use

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and evaluations must consider 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Despite the Veteran's complaints of pain and swelling in the 
right ankle, there was no objective evidence of any 
additional functional loss on any of the VA medical reports 
during the pendency of this appeal.  The evidence showed that 
the Veteran had normal range of motion prior to February 27, 
2004, and had no more than moderate limitation subsequent to 
that date.  The Veteran had good strength, a normal gait, no 
instability or subluxation, and no neurological impairment 
referable to the right ankle.  The question of functional 
loss under DeLuca was specifically addressed by the examiner 
in December 2005, to the effect that there was no additional 
functional loss due to pain other than what was demonstrated 
on examination, and that there was no functional loss due to 
incoordination, fatigue, weakness, or on repetitive use.  The 
examiner indicated that he could not offer an opinion or 
estimation as to whether there was any functional loss during 
flare-ups without resorting to speculation.  Similarly, the 
VA examiner in August 2008 opined that the Veteran's right 
ankle disability did not have any affect on his daily 
activities or employment.  Under the circumstances, the Board 
finds no basis for the assignment of a higher evaluation than 
are currently assigned based on functional loss of use.  

The Court has held that, "a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, other 
than the Veteran's reports of pain, there was no evidence of 
visible behavior or adequate pathology to suggest that any 
additional functional impairment was commensurate with the 
criteria necessary for a higher evaluation prior to, or from 
February 27, 2004.  

Consideration has also been given regarding whether the 
schedular evaluations in this case are inadequate, thus 
requiring that the RO refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008); Barringer v. 
Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue 
of an extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably 
raised by the record).  An extra-schedular evaluation is for 
consideration where a service-connected disability presents 
an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 
88, 94 (1996).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of 
the veteran's service-connected disability.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Id. at 115-116.  When those two elements 
are met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

In this regard, the schedular evaluations in this case are 
not inadequate.  An evaluation in excess of those assigned is 
provided for certain manifestations of the service-connected 
ankle disorder, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, 
the diagnostic criteria adequately describes the severity and 
symptomatology of the veteran's disorder.  Moreover, the 
evidence does not demonstrate other related factors.  The 
veteran has not required frequent hospitalization due this 
condition.  Moreover, marked interference with employment has 
not been shown.  In the absence of any additional factors, 
the RO's failure to consider or to refer this issue for 
consideration of an extraschedular rating was not 
prejudicial.

Applying all of the appropriate diagnostic codes to the facts 
of this case, the objective assessment of the Veteran's 
present impairment of the right ankle does not suggest that 
he has sufficient symptoms at any time during the pendency of 
this appeal, so as to warrant the assignment of a compensable 
evaluation from May 9, 2003 to February 27, 2004, or to an 
evaluation in excess of 10 percent from February 27, 2004.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  


ORDER

An initial compensable evaluation for residuals of a right 
ankle sprain, prior to February 27, 2004, is denied.  

An initial evaluation in excess of 10 percent for residuals 
of a right ankle sprain, from February 27, 2004, is denied.  


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


